                     Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 1 of 28

    HIGHLIGHTS OF PRESCRIBING INFORMATION
   These highlights do not include all the information needed to use Enbrel               ----------------------DOSAGE FORMS AND STRENGTHS--------------------­
   safely and effectively. See full prescribing information for Enbrel.                         50 mg Single-use Prefilled Syringe (3)
                                                                                                 0.98 mL of a 50 mg/mL solution of etanercept
   Enbrel® (etanercept)                                                                         50 mg Single-use Prefilled SureClick® Autoinjector (3)
   Solution for Subcutaneous Use                                                                 0.98 mL of a 50 mg/mL solution of etanercept
   Initial U.S. Approval: 1998                                                                  25 mg Single-use Prefilled Syringe (3)
                                     WARNINGS:                                                   0.51 mL of a 50 mg/mL solution of etanercept
                 SERIOUS INFECTIONS AND MALIGNANCIES                                            25 mg Multiple-use Vial (3)
          See full prescribing information for complete boxed warning.                           25 mg of etanercept
        SERIOUS INFECTIONS                                                                -------------------------------CONTRAINDICATIONS-----------------------------­
       Increased risk of serious infections leading to hospitalization or                      Sepsis (4)
        death, including tuberculosis (TB), bacterial sepsis, invasive fungal
        infections (such as histoplasmosis), and infections due to other                  -----------------------WARNINGS AND PRECAUTIONS-----------------------­
        opportunistic pathogens. (5.1)                                                         Do not start Enbrel during an active infection. If an infection develops,
       Enbrel should be discontinued if a patient develops a serious                           monitor carefully and stop Enbrel if infection becomes serious. (5.1)
        infection or sepsis during treatment. (5.1)                                            Consider empiric anti-fungal therapy for patients at risk for invasive
       Perform test for latent TB; if positive, start treatment for TB prior                   fungal infections who develop a severe systemic illness on Enbrel (those
        to starting Enbrel. (5.1)                                                               who reside or travel to regions where mycoses are endemic). (5.1)
       Monitor all patients for active TB during treatment, even if initial                   Demyelinating disease, exacerbation or new onset, may occur. (5.2)
        latent TB test is negative. (5.1)                                                      Cases of lymphoma have been observed in patients receiving TNF-
                                                                                                blocking agents. (5.3)
        MALIGNANCIES
                                                                                               Congestive heart failure, worsening or new onset, may occur. (5.4)
       Lymphoma and other malignancies, some fatal, have been reported
                                                                                               Advise patients to seek immediate medical attention if symptoms of
        in children and adolescent patients treated with TNF blockers,
                                                                                                pancytopenia or aplastic anemia develop, and consider stopping Enbrel.
        including Enbrel. (5.3)
                                                                                                (5.5)
                                                                                               Monitor hepatitis B virus carriers for reactivation during and several
   ----------------------------RECENT MAJOR CHANGES-------------------------­                   months after therapy. If reactivation occurs, consider stopping Enbrel
   Boxed Warning                                                09/2011                         and beginning anti-viral therapy. (5.6)
   Dosage and Administration, Monitoring to Assess Safety (2.5) 09/2011                        Anaphylaxis or serious allergic reactions may occur. (5.7)
   Warnings and Precautions, Serious Infections (5.1)           09/2011
                                                                                               Stop Enbrel if lupus-like syndrome or autoimmune hepatitis develops.
   Warnings and Precautions, Malignancies (5.3)                 02/2011
                                                                                                (5.9)
   ----------------------------INDICATIONS AND USAGE---------------------------
                                                                                          ------------------------------ADVERSE REACTIONS------------------------------­
   Enbrel is a tumor necrosis factor (TNF) blocker indicated for the treatment of:
                                                                                          Most common adverse reactions (incidence > 5%): infections and injection
        Rheumatoid Arthritis (RA) (1.1)                                                  site reactions. (6.1)
        Polyarticular Juvenile Idiopathic Arthritis (JIA) in patients aged 2 years
         or older (1.2)                                                                   To report SUSPECTED ADVERSE REACTIONS, contact Amgen Inc. at
        Psoriatic Arthritis (PsA) (1.3)                                                  1-800-77-AMGEN (1-800-772-6436) or FDA at 1-800-FDA-1088 or
        Ankylosing Spondylitis (AS) (1.4)                                                www.fda.gov/medwatch.
        Plaque Psoriasis (PsO) (1.5)
                                                                                          ------------------------------DRUG INTERACTIONS------------------------------­
    ----------------------DOSAGE AND ADMINISTRATION-----------------------                     Live vaccines – should not be given with Enbrel (5.8, 7.1)
    Enbrel is administered by subcutaneous injection.                                          Anakinra – increased risk of serious infection (5.12, 7.2)
          Adult RA and PsA (2.1)                                                              Abatacept – increased risk of serious adverse events, including
           50 mg once weekly with or without methotrexate (MTX)                                 infections (5.12, 7.2)
          AS (2.1)                                                                            Cyclophosphamide – use with Enbrel is not recommended (7.3)
           50 mg once weekly
          Adult PsO (2.2)                                                                -----------------------USE IN SPECIFIC POPULATIONS-----------------------­
           50 mg twice weekly for 3 months, followed by 50 mg once weekly                       Pregnancy registry available (8.1)
          JIA (2.3)
           0.8 mg/kg weekly, with a maximum of 50 mg per week                             See 17 for PATIENT COUNSELING INFORMATION and FDA-
                                                                                          approved Medication Guide.
                                                                                                                               Revised: 12/2012




                                                                                      1
Reference ID: 3225283
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 2 of 28
           Enbrel® (etanercept) for Subcutaneous Injection



   FULL PRESCRIBING INFORMATION: CONTENTS*

   WARNINGS: SERIOUS INFECTIONS AND
   MALIGNANCIES
   1 INDICATIONS AND USAGE                                     8 USE IN SPECIFIC POPULATIONS
     1.1 Rheumatoid Arthritis                                     8.1 Pregnancy
     1.2 Polyarticular Juvenile Idiopathic Arthritis              8.3 Nursing Mothers
     1.3 Psoriatic Arthritis                                      8.4 Pediatric Use
     1.4 Ankylosing Spondylitis                                   8.5 Geriatric Use
     1.5 Plaque Psoriasis                                         8.6 Use in Diabetics
   2 DOSAGE AND ADMINISTRATION                                 10 OVERDOSAGE
     2.1 Adult Rheumatoid Arthritis, Ankylosing Spondylitis,   11 DESCRIPTION
          and Psoriatic Arthritis Patients                     12 CLINICAL PHARMACOLOGY
     2.2 Adult Plaque Psoriasis Patients                          12.1 Mechanism of Action
     2.3 JIA Patients                                             12.2 Pharmacodynamics
     2.4 Preparation of Enbrel                                    12.3 Pharmacokinetics
     2.5 Monitoring to Assess Safety                           13 NONCLINICAL TOXICOLOGY
   3 DOSAGE FORMS AND STRENGTHS                                   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
   4 CONTRAINDICATIONS                                         14 CLINICAL STUDIES
   5 WARNINGS AND PRECAUTIONS                                     14.1 Adult Rheumatoid Arthritis
     5.1 Serious Infections                                       14.2 Polyarticular Juvenile Idiopathic Arthritis (JIA)
     5.2 Neurologic Events                                        14.3 Psoriatic Arthritis
     5.3 Malignancies                                             14.4 Ankylosing Spondylitis
     5.4 Patients With Heart Failure                              14.5 Plaque Psoriasis
     5.5 Hematologic Events                                    15 REFERENCES
     5.6 Hepatitis B Virus Reactivation                        16 HOW SUPPLIED/STORAGE AND HANDLING
     5.7 Allergic Reactions                                       16.1 Enbrel Single-use Prefilled Syringe and Enbrel
     5.8 Immunizations                                                 Single-use Prefilled SureClick Autoinjector
     5.9 Autoimmunity                                             16.2 Enbrel Multiple-use Vial (Recommended for Weight-
     5.10 Immunosuppression                                            based Dosing)
     5.11 Use in Wegener’s Granulomatosis Patients             17 PATIENT COUNSELING INFORMATION
     5.12 Use with Anakinra or Abatacept                          See Medication Guide
     5.13 Use in Patients with Moderate to Severe Alcoholic       17.1 Patient Counseling
          Hepatitis                                               17.2 Administration of Enbrel
   6 ADVERSE REACTIONS
     6.1 Clinical Studies Experience                            * Sections or subsections omitted from the full prescribing
     6.2 Postmarketing Experience                                 information are not listed.
   7 DRUG INTERACTIONS
     7.1 Vaccines
     7.2 Immune-Modulating Biologic Products
     7.3 Cyclophosphamide
     7.4 Sulfasalazine




Reference ID: 3225283                                           2
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 3 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          FULL PRESCRIBING INFORMATION

          WARNINGS:
          SERIOUS INFECTIONS AND MALIGNANCIES

          SERIOUS INFECTIONS
          Patients treated with Enbrel are at increased risk for developing serious infections that may lead to
          hospitalization or death [see Warnings and Precautions (5.1) and Adverse Reactions (6)]. Most patients who
          developed these infections were taking concomitant immunosuppressants such as methotrexate or
          corticosteroids.

          Enbrel should be discontinued if a patient develops a serious infection or sepsis.

          Reported infections include:
              Active tuberculosis, including reactivation of latent tuberculosis. Patients with tuberculosis have
                 frequently presented with disseminated or extrapulmonary disease. Patients should be tested for
                 latent tuberculosis before Enbrel use and during therapy. Treatment for latent infection should be
                 initiated prior to Enbrel use.
              Invasive fungal infections, including histoplasmosis, coccidioidomycosis, candidiasis, aspergillosis,
                 blastomycosis, and pneumocystosis. Patients with histoplasmosis or other invasive fungal infections
                 may present with disseminated, rather than localized, disease. Antigen and antibody testing for
                 histoplasmosis may be negative in some patients with active infection. Empiric anti-fungal therapy
                 should be considered in patients at risk for invasive fungal infections who develop severe systemic
                 illness.
              Bacterial, viral, and other infections due to opportunistic pathogens, including Legionella and
                 Listeria.

          The risks and benefits of treatment with Enbrel should be carefully considered prior to initiating therapy in
          patients with chronic or recurrent infection.

          Patients should be closely monitored for the development of signs and symptoms of infection during and after
          treatment with Enbrel, including the possible development of tuberculosis in patients who tested negative for
          latent tuberculosis infection prior to initiating therapy.

          MALIGNANCIES
          Lymphoma and other malignancies, some fatal, have been reported in children and adolescent patients
          treated with TNF blockers, including Enbrel.

          1       INDICATIONS AND USAGE

          1.1     Rheumatoid Arthritis

          Enbrel is indicated for reducing signs and symptoms, inducing major clinical response, inhibiting the progression of
          structural damage, and improving physical function in patients with moderately to severely active rheumatoid
          arthritis (RA). Enbrel can be initiated in combination with methotrexate (MTX) or used alone.

          1.2     Polyarticular Juvenile Idiopathic Arthritis

          Enbrel is indicated for reducing signs and symptoms of moderately to severely active polyarticular juvenile
          idiopathic arthritis (JIA) in patients ages 2 and older.




Reference ID: 3225283                                              3
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 4 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          1.3      Psoriatic Arthritis

          Enbrel is indicated for reducing signs and symptoms, inhibiting the progression of structural damage of active
          arthritis, and improving physical function in patients with psoriatic arthritis (PsA). Enbrel can be used in
          combination with methotrexate (MTX) in patients who do not respond adequately to MTX alone.

          1.4      Ankylosing Spondylitis

          Enbrel is indicated for reducing signs and symptoms in patients with active ankylosing spondylitis (AS).

          1.5      Plaque Psoriasis

          Enbrel is indicated for the treatment of adult patients (18 years or older) with chronic moderate to severe plaque
          psoriasis (PsO) who are candidates for systemic therapy or phototherapy.

          2        DOSAGE AND ADMINISTRATION

                                         Table 1. Dosing and Administration for Adult Patients
                    Patient Population                       Recommended Dosage Strength and Frequency
                    Adult RA, AS, and PsA Patients           50 mg weekly

                    Adult PsO Patients                       Starting Dose: 50 mg twice weekly for 3 months

                                                             Maintenance Dose: 50 mg once weekly


          See the Enbrel (etanercept) “Instructions for Use” insert for detailed information on injection site selection and dose
          administration.

          2.1      Adult Rheumatoid Arthritis, Ankylosing Spondylitis, and Psoriatic Arthritis Patients

          MTX, glucocorticoids, salicylates, nonsteroidal anti-inflammatory drugs (NSAIDs), or analgesics may be continued
          during treatment with Enbrel.

          Based on a study of 50 mg Enbrel twice weekly in patients with RA that suggested higher incidence of adverse
          reactions but similar American College of Rheumatology (ACR) response rates, doses higher than 50 mg per week
          are not recommended.

          2.2      Adult Plaque Psoriasis Patients

          In addition to the 50 mg twice weekly recommended starting dose, starting doses of 25 mg or 50 mg per week were
          shown to be efficacious. The proportion of responders was related to Enbrel dosage [see Clinical Studies (14.5)].

          2.3      JIA Patients

                               Table 2. Dosing and Administration for Juvenile Idiopathic Arthritis
                    Pediatric Patients Weight                   Recommended Dose
                    63 kg (138 pounds) or more                  50 mg weekly
                    Less than 63 kg (138 pounds)                     0.8 mg/kg weekly

          In JIA patients, glucocorticoids, NSAIDs, or analgesics may be continued during treatment with Enbrel. Higher
          doses of Enbrel have not been studied in pediatric patients.




Reference ID: 3225283                                                4
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 5 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          2.4      Preparation of Enbrel

          Enbrel is intended for use under the guidance and supervision of a physician. Patients may self-inject when deemed
          appropriate and if they receive medical follow-up, as necessary. Patients should not self-administer until they
          receive proper training in how to prepare and administer the correct dose.

          The Enbrel (etanercept) “Instructions for Use” insert for each presentation contains more detailed instructions on the
          preparation of Enbrel.

          Preparation of Enbrel Using the Single-use Prefilled Syringe or Single-use Prefilled SureClick Autoinjector
          Before injection, Enbrel may be allowed to reach room temperature (approximately 15 to 30 minutes). DO NOT
          remove the needle cover while allowing the prefilled syringe to reach room temperature.

          Parenteral drug products should be inspected visually for particulate matter and discoloration prior to administration.
          There may be small white particles of protein in the solution. This is not unusual for proteinaceous solutions. The
          solution should not be used if discolored or cloudy, or if foreign particulate matter is present.

          When using the Enbrel single-use prefilled syringe, check to see if the amount of liquid in the prefilled syringe falls
          between the two purple fill level indicator lines on the syringe. If the syringe does not have the right amount of
          liquid, DO NOT USE THAT SYRINGE.

          Preparation of Enbrel Using the Multiple-use Vial
          Enbrel should be reconstituted aseptically with 1 mL of the supplied Sterile Bacteriostatic Water for Injection, USP
          (0.9% benzyl alcohol), giving a solution of 1.0 mL containing 25 mg of Enbrel.

          A vial adapter is supplied for use when reconstituting the lyophilized powder. However, the vial adapter should not
          be used if multiple doses are going to be withdrawn from the vial. If the vial will be used for multiple doses, a
          25-gauge needle should be used for reconstituting and withdrawing Enbrel, and the supplied “Mixing Date:” sticker
          should be attached to the vial and the date of reconstitution entered. Reconstituted solution must be used within
          14 days. Discard reconstituted solution after 14 days because product stability and sterility cannot be assured after
          14 days.

          If using the vial adapter, twist the vial adapter onto the diluent syringe. Then, place the vial adapter over the Enbrel
          vial and insert the vial adapter into the vial stopper. Push down on the plunger to inject the diluent into the Enbrel
          vial. If using a 25-gauge needle to reconstitute and withdraw Enbrel, the diluent should be injected very slowly into
          the Enbrel vial. It is normal for some foaming to occur. Keeping the diluent syringe in place, gently swirl the
          contents of the Enbrel vial during dissolution. To avoid excessive foaming, do not shake or vigorously agitate.

          Generally, dissolution of Enbrel takes less than 10 minutes. Do not use the solution if discolored or cloudy, or if
          particulate matter remains.

          Withdraw the correct dose of reconstituted solution into the syringe. Some foam or bubbles may remain in the vial.
          Remove the syringe from the vial adapter or remove the 25-gauge needle from the syringe. Attach a 27-gauge
          needle to inject Enbrel.

          The contents of one vial of Enbrel solution should not be mixed with, or transferred into, the contents of another vial
          of Enbrel. No other medications should be added to solutions containing Enbrel, and do not reconstitute Enbrel with
          other diluents. Do not filter reconstituted solution during preparation or administration.

          2.5      Monitoring to Assess Safety

          Prior to initiating Enbrel and periodically during therapy, patients should be evaluated for active tuberculosis and
          tested for latent infection [see Warnings and Precautions (5.1)].




Reference ID: 3225283                                                5
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 6 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          3         DOSAGE FORMS AND STRENGTHS

          50 mg Single-use Prefilled Syringe
             0.98 mL of a 50 mg/mL solution of etanercept
          50 mg Single-use Prefilled SureClick Autoinjector
             0.98 mL of a 50 mg/mL solution of etanercept
          25 mg Single-use Prefilled Syringe
             0.51 mL of a 50 mg/mL solution of etanercept
          25 mg Multiple-use Vial
             25 mg of etanercept

          4         CONTRAINDICATIONS

          Enbrel should not be administered to patients with sepsis.

          5         WARNINGS AND PRECAUTIONS

          5.1       Serious Infections

          Patients treated with Enbrel are at increased risk for developing serious infections involving various organ systems
          and sites that may lead to hospitalization or death.

          Opportunistic infections due to bacterial, mycobacterial, invasive fungal, viral, parasitic, or other opportunistic
          pathogens including aspergillosis, blastomycosis, candidiasis, coccidioidomycosis, histoplasmosis, legionellosis,
          listeriosis, pneumocystosis, and tuberculosis have been reported with TNF blockers. Patients have frequently
          presented with disseminated rather than localized disease.

          Treatment with Enbrel should not be initiated in patients with an active infection, including clinically important
          localized infections. Patients greater than 65 years of age, patients with co-morbid conditions, and/or patients taking
          concomitant immunosuppressants (such as corticosteroids or methotrexate), may be at greater risk of infection. The
          risks and benefits of treatment should be considered prior to initiating therapy in patients:

               With chronic or recurrent infection;

               Who have been exposed to tuberculosis;

               With a history of an opportunistic infection;

               Who have resided or traveled in areas of endemic tuberculosis or endemic mycoses, such as histoplasmosis,
                coccidioidomycosis, or blastomycosis; or

               With underlying conditions that may predispose them to infection, such as advanced or poorly controlled
                diabetes [see Adverse Reactions (6.1)].

          Patients should be closely monitored for the development of signs and symptoms of infection during and after
          treatment with Enbrel.

          Enbrel should be discontinued if a patient develops a serious infection or sepsis. A patient who develops a new
          infection during treatment with Enbrel should be closely monitored, undergo a prompt and complete diagnostic
          workup appropriate for an immunocompromised patient, and appropriate antimicrobial therapy should be initiated.

          Tuberculosis
          Cases of reactivation of tuberculosis or new tuberculosis infections have been observed in patients receiving Enbrel,
          including patients who have previously received treatment for latent or active tuberculosis. Data from clinical trials
          and preclinical studies suggest that the risk of reactivation of latent tuberculosis infection is lower with Enbrel than
          with TNF-blocking monoclonal antibodies. Nonetheless, postmarketing cases of tuberculosis reactivation have been




Reference ID: 3225283                                                  6
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 7 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          reported for TNF blockers, including Enbrel. Tuberculosis has developed in patients who tested negative for latent
          tuberculosis prior to initiation of therapy. Patients should be evaluated for tuberculosis risk factors and tested for
          latent infection prior to initiating Enbrel and periodically during therapy. Tests for latent tuberculosis infection may
          be falsely negative while on therapy with Enbrel.

          Treatment of latent tuberculosis infection prior to therapy with TNF-blocking agents has been shown to reduce the
          risk of tuberculosis reactivation during therapy. Induration of 5 mm or greater with tuberculin skin testing should be
          considered a positive test result when assessing if treatment for latent tuberculosis is needed prior to initiating
          Enbrel, even for patients previously vaccinated with Bacille Calmette-Guerin (BCG).

          Anti-tuberculosis therapy should also be considered prior to initiation of Enbrel in patients with a past history of
          latent or active tuberculosis in whom an adequate course of treatment cannot be confirmed, and for patients with a
          negative test for latent tuberculosis but having risk factors for tuberculosis infection. Consultation with a physician
          with expertise in the treatment of tuberculosis is recommended to aid in the decision whether initiating
          anti-tuberculosis therapy is appropriate for an individual patient.

          Tuberculosis should be strongly considered in patients who develop a new infection during Enbrel treatment,
          especially in patients who have previously or recently traveled to countries with a high prevalence of tuberculosis, or
          who have had close contact with a person with active tuberculosis.

          Invasive Fungal Infections
          Cases of serious and sometimes fatal fungal infections, including histoplasmosis, have been reported with TNF
          blockers, including Enbrel. For patients who reside or travel in regions where mycoses are endemic, invasive fungal
          infection should be suspected if they develop a serious systemic illness. Appropriate empiric anti-fungal therapy
          should be considered while a diagnostic workup is being performed. Antigen and antibody testing for
          histoplasmosis may be negative in some patients with active infection. When feasible, the decision to administer
          empiric anti-fungal therapy in these patients should be made in consultation with a physician with expertise in the
          diagnosis and treatment of invasive fungal infections and should take into account both the risk for severe fungal
          infection and the risks of anti-fungal therapy. In 38 Enbrel clinical trials and 4 cohort studies in all approved
          indications representing 27,169 patient-years of exposure (17,696 patients) from the United States and Canada, no
          histoplasmosis infections were reported among patients treated with Enbrel.

          5.2      Neurologic Events

          Treatment with TNF-blocking agents, including Enbrel, has been associated with rare (< 0.1%) cases of new onset
          or exacerbation of central nervous system demyelinating disorders, some presenting with mental status changes and
          some associated with permanent disability, and with peripheral nervous system demyelinating disorders. Cases of
          transverse myelitis, optic neuritis, multiple sclerosis, Guillain-Barré syndromes, other peripheral demyelinating
          neuropathies, and new onset or exacerbation of seizure disorders have been reported in postmarketing experience
          with Enbrel therapy. Prescribers should exercise caution in considering the use of Enbrel in patients with
          preexisting or recent-onset central or peripheral nervous system demyelinating disorders [see Adverse Reactions
          (6.2)].

          5.3      Malignancies

          Lymphomas
          In the controlled portions of clinical trials of TNF-blocking agents, more cases of lymphoma have been observed
          among patients receiving a TNF blocker compared to control patients. During the controlled portions of Enbrel
          trials in adult patients with RA, AS, and PsA, 2 lymphomas were observed among 3306 Enbrel-treated patients
          versus 0 among 1521 control patients (duration of controlled treatment ranged from 3 to 36 months).

          Among 6543 adult rheumatology (RA, PsA, AS) patients treated with Enbrel in controlled and uncontrolled portions
          of clinical trials, representing approximately 12,845 patient-years of therapy, the observed rate of lymphoma was
          0.10 cases per 100 patient-years. This was 3-fold higher than the rate of lymphoma expected in the general U.S.
          population based on the Surveillance, Epidemiology, and End Results (SEER) Database. An increased rate of




Reference ID: 3225283                                                7
               Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 8 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          lymphoma up to several-fold has been reported in the RA patient population, and may be further increased in
          patients with more severe disease activity.

          Among 4410 adult PsO patients treated with Enbrel in clinical trials up to 36 months, representing approximately
          4278 patient-years of therapy, the observed rate of lymphoma was 0.05 cases per 100 patient-years, which is
          comparable to the rate in the general population. No cases were observed in Enbrel- or placebo-treated patients
          during the controlled portions of these trials.

          Leukemia
          Cases of acute and chronic leukemia have been reported in association with postmarketing TNF-blocker use in
          rheumatoid arthritis and other indications. Even in the absence of TNF-blocker therapy, patients with rheumatoid
          arthritis may be at higher risk (approximately 2-fold) than the general population for the development of leukemia.

          During the controlled portions of Enbrel trials, 2 cases of leukemia were observed among 5445 (0.06 cases per
          100 patient-years) Enbrel-treated patients versus 0 among 2890 (0%) control patients (duration of controlled
          treatment ranged from 3 to 48 months).

          Among 15,401 patients treated with Enbrel in controlled and open portions of clinical trials representing
          approximately 23,325 patient-years of therapy, the observed rate of leukemia was 0.03 cases per 100 patient-years.

          Other Malignancies
          Information is available from 10,953 adult patients with 17,123 patient-years and 696 pediatric patients with
          1282 patient-years of experience across 45 Enbrel clinical studies.

          For malignancies other than lymphoma and non-melanoma skin cancer, there was no difference in exposure-
          adjusted rates between the Enbrel and control arms in the controlled portions of clinical studies for all indications.
          Analysis of the malignancy rate in combined controlled and uncontrolled portions of studies has demonstrated that
          types and rates are similar to what is expected in the general U.S. population based on the SEER database and
          suggests no increase in rates over time. Whether treatment with Enbrel might influence the development and course
          of malignancies in adults is unknown.

          Melanoma and Non-melanoma skin cancer (NMSC)
          Melanoma and non-melanoma skin cancer has been reported in patients treated with TNF antagonists including
          etanercept.

          Among 15,401 patients treated with Enbrel in controlled and open portions of clinical trials representing
          approximately 23,325 patient-years of therapy, the observed rate of melanoma was 0.043 cases per
          100 patient-years.

          Among 3306 adult rheumatology (RA, PsA, AS) patients treated with Enbrel in controlled clinical trials representing
          approximately 2669 patient-years of therapy, the observed rate of NMSC was 0.41 cases per 100 patient-years vs
          0.37 cases per 100 patient-years among 1521 control-treated patients representing 1077 patient-years. Among
          1245 adult psoriasis patients treated with Enbrel in controlled clinical trials, representing approximately
          283 patient-years of therapy, the observed rate of NMSC was 3.54 cases per 100 patient-years vs 1.28 cases per
          100 patient-years among 720 control-treated patients representing 156 patient-years.

          Postmarketing cases of Merkel cell carcinoma have been reported very infrequently in patients treated with Enbrel.

          Periodic skin examinations should be considered for all patients at increased risk for skin cancer.

          Pediatric Patients
          Malignancies, some fatal, have been reported among children, adolescents, and young adults who received treatment
          with TNF-blocking agents (initiation of therapy at ² 18 years of age), including Enbrel. Approximately half the
          cases were lymphomas, including Hodgkin’s and non-Hodgkin’s lymphoma. The other cases represented a variety
          of different malignancies and included rare malignancies usually associated with immunosuppression and
          malignancies that are not usually observed in children and adolescents. The malignancies occurred after a median of




Reference ID: 3225283                                                8
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 9 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          30 months of therapy (range 1 to 84 months). Most of the patients were receiving concomitant
          immunosuppressants. These cases were reported postmarketing and are derived from a variety of sources, including
          registries and spontaneous postmarketing reports.

          In clinical trials of 696 patients representing 1282 patient-years of therapy, no malignancies, including lymphoma or
          NMSC, have been reported.

          Postmarketing Use
          In global postmarketing adult and pediatric use, lymphoma and other malignancies have been reported.

          5.4      Patients With Heart Failure

          Two clinical trials evaluating the use of Enbrel in the treatment of heart failure were terminated early due to lack of
          efficacy. One of these studies suggested higher mortality in Enbrel-treated patients compared to placebo [see
          Adverse Reactions (6.2)]. There have been postmarketing reports of worsening of congestive heart failure (CHF),
          with and without identifiable precipitating factors, in patients taking Enbrel. There have also been rare (< 0.1%)
          reports of new onset CHF, including CHF in patients without known preexisting cardiovascular disease. Some of
          these patients have been under 50 years of age. Physicians should exercise caution when using Enbrel in patients
          who also have heart failure, and monitor patients carefully.

          5.5      Hematologic Events

          Rare (< 0.1%) reports of pancytopenia, including very rare (< 0.01%) reports of aplastic anemia, some with a fatal
          outcome, have been reported in patients treated with Enbrel. The causal relationship to Enbrel therapy remains
          unclear. Although no high-risk group has been identified, caution should be exercised in patients being treated with
          Enbrel who have a previous history of significant hematologic abnormalities. All patients should be advised to seek
          immediate medical attention if they develop signs and symptoms suggestive of blood dyscrasias or infection (eg,
          persistent fever, bruising, bleeding, pallor) while on Enbrel. Discontinuation of Enbrel therapy should be considered
          in patients with confirmed significant hematologic abnormalities.

          Two percent of patients treated concurrently with Enbrel and anakinra developed neutropenia (ANC < 1 x 109/L).
          While neutropenic, one patient developed cellulitis that resolved with antibiotic therapy.

          5.6      Hepatitis B Virus Reactivation

          Use of TNF-blocking agents has been associated with reactivation of hepatitis B virus (HBV), including very rare
          cases (< 0.01%) with Enbrel, in patients who are chronic carriers of this virus. In some instances, HBV reactivation
          occurring in conjunction with TNF-blocker therapy has been fatal. The majority of these reports have occurred in
          patients concomitantly receiving other medications that suppress the immune system, which may also contribute to
          HBV reactivation. Patients at risk for HBV infection should be evaluated for prior evidence of HBV infection
          before initiating TNF-blocker therapy. Prescribers should exercise caution in prescribing TNF blockers for patients
          identified as carriers of HBV. Adequate data are not available on the safety or efficacy of treating patients who are
          carriers of HBV with anti-viral therapy in conjunction with TNF-blocker therapy to prevent HBV reactivation.
          Patients who are carriers of HBV and require treatment with Enbrel should be closely monitored for clinical and
          laboratory signs of active HBV infection throughout therapy and for several months following termination of
          therapy. In patients who develop HBV reactivation, consideration should be given to stopping Enbrel and initiating
          anti-viral therapy with appropriate supportive treatment. The safety of resuming Enbrel therapy after HBV
          reactivation is controlled is not known. Therefore, prescribers should weigh the risks and benefits when considering
          resumption of therapy in this situation.

          5.7      Allergic Reactions

          Allergic reactions associated with administration of Enbrel during clinical trials have been reported in < 2% of
          patients. If an anaphylactic reaction or other serious allergic reaction occurs, administration of Enbrel should be
          discontinued immediately and appropriate therapy initiated.




Reference ID: 3225283                                                9
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 10 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          Caution: The needle cap on the prefilled syringe and on the SureClick autoinjector contains dry natural rubber (a
          derivative of latex) that may cause allergic reactions in individuals sensitive to latex.

          5.8      Immunizations

          Live vaccines should not be given concurrently with Enbrel. It is recommended that pediatric patients, if possible, be
          brought up-to-date with all immunizations in agreement with current immunization guidelines prior to initiating
          Enbrel therapy [see Drug Interactions (7.1)].

          5.9      Autoimmunity

          Treatment with Enbrel may result in the formation of autoantibodies [see Adverse Reactions (6.1)] and, rarely
          (< 0.1%), in the development of a lupus-like syndrome or autoimmune hepatitis [see Adverse Reactions (6.2)],
          which may resolve following withdrawal of Enbrel. If a patient develops symptoms and findings suggestive of a
          lupus-like syndrome or autoimmune hepatitis following treatment with Enbrel, treatment should be discontinued and
          the patient should be carefully evaluated.

          5.10     Immunosuppression

          TNF mediates inflammation and modulates cellular immune responses. TNF-blocking agents, including Enbrel,
          affect host defenses against infections. The effect of TNF inhibition on the development and course of malignancies
          is not fully understood. In a study of 49 patients with RA treated with Enbrel, there was no evidence of depression
          of delayed-type hypersensitivity, depression of immunoglobulin levels, or change in enumeration of effector cell
          populations [see Warnings and Precautions (5.1, 5.3) and Adverse Reactions (6.1)].

          5.11     Use in Wegener’s Granulomatosis Patients

          The use of Enbrel in patients with Wegener’s granulomatosis receiving immunosuppressive agents is not
          recommended. In a study of patients with Wegener’s granulomatosis, the addition of Enbrel to standard therapy
          (including cyclophosphamide) was associated with a higher incidence of non-cutaneous solid malignancies and was
          not associated with improved clinical outcomes when compared with standard therapy alone [see Drug Interactions
          (7.3)].

          5.12     Use with Anakinra or Abatacept

          Use of Enbrel with anakinra or abatacept is not recommended [see Drug Interactions (7.2)].

          5.13     Use in Patients with Moderate to Severe Alcoholic Hepatitis

          In a study of 48 hospitalized patients treated with Enbrel or placebo for moderate to severe alcoholic hepatitis, the
          mortality rate in patients treated with Enbrel was similar to patients treated with placebo at 1 month but significantly
          higher after 6 months. Physicians should use caution when using Enbrel in patients with moderate to severe
          alcoholic hepatitis.

          6        ADVERSE REACTIONS

          Across clinical studies and postmarketing experience, the most serious adverse reactions with Enbrel were
          infections, neurologic events, CHF, and hematologic events [see Warnings and Precautions (5)]. The most
          common adverse reactions with Enbrel were infections and injection site reactions.

          6.1      Clinical Studies Experience

          Adverse Reactions in Adult Patients with Rheumatoid Arthritis, Psoriatic Arthritis, Ankylosing Spondylitis, or
          Plaque Psoriasis
          The data described below reflect exposure to Enbrel in 2219 adult patients with RA followed for up to 80 months, in
          182 patients with PsA for up to 24 months, in 138 patients with AS for up to 6 months, and in 1204 adult patients




Reference ID: 3225283                                                10
              Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 11 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          with PsO for up to 18 months.

          In controlled trials, the proportion of Enbrel-treated patients who discontinued treatment due to adverse events was
          approximately 4% in the indications studied.

          Because clinical trials are conducted under widely varying conditions, adverse reactions rates observed in the
          clinical trials of a drug cannot be directly compared to rates in the clinical trials of another drug and may not predict
          the rates observed in clinical practice.

          Infections
          Infections, including viral, bacterial, and fungal infections, have been observed in adult and pediatric patients.
          Infections have been noted in all body systems and have been reported in patients receiving Enbrel alone or in
          combination with other immunosuppressive agents.

          In controlled portions of trials, the types and severity of infection were similar between Enbrel and the respective
          control group (placebo or MTX for RA and PsA patients) in RA, PsA, AS and PsO patients. Rates of infections in
          RA and PsO patients are provided in Table 3 and Table 4, respectively. Infections consisted primarily of upper
          respiratory tract infection, sinusitis and influenza.

          In controlled portions of trials in RA, PsA, AS and PsO, the rates of serious infection were similar (0.8% in placebo,
          3.6% in MTX, and 1.4% in Enbrel/Enbrel + MTX-treated groups). In clinical trials in rheumatologic indications,
          serious infections experienced by patients have included, but are not limited to, pneumonia, cellulitis, septic arthritis,
          bronchitis, gastroenteritis, pyelonephritis, sepsis, abscess and osteomyelitis. In clinical trials in PsO, serious
          infections experienced by patients have included, but are not limited to, pneumonia, cellulitis, gastroenteritis,
          abscess and osteomyelitis. The rate of serious infections was not increased in open-label extension trials and was
          similar to that observed in Enbrel- and placebo-treated patients from controlled trials.

          In 66 global clinical trials of 17,505 patients (21,015 patient-years of therapy), tuberculosis was observed in
          approximately 0.02% of patients. In 17,696 patients (27,169 patient-years of therapy) from 38 clinical trials and
          4 cohort studies in the U.S. and Canada, tuberculosis was observed in approximately 0.006% of patients. These
          studies include reports of pulmonary and extrapulmonary tuberculosis [see Warnings and Precautions (5.1)].

          Injection Site Reactions
          In placebo-controlled trials in rheumatologic indications, approximately 37% of patients treated with Enbrel
          developed injection site reactions. In controlled trials in patients with PsO, 15% of patients treated with Enbrel
          developed injection site reactions during the first 3 months of treatment. All injection site reactions were described
          as mild to moderate (erythema, itching, pain, swelling, bleeding, bruising) and generally did not necessitate drug
          discontinuation. Injection site reactions generally occurred in the first month and subsequently decreased in
          frequency. The mean duration of injection site reactions was 3 to 5 days. Seven percent of patients experienced
          redness at a previous injection site when subsequent injections were given.

          Immunogenicity
          Patients with RA, PsA, AS or PsO were tested at multiple time points for antibodies to etanercept. Antibodies to the
          TNF receptor portion or other protein components of the Enbrel drug product were detected at least once in sera of
          approximately 6% of adult patients with RA, PsA, AS or PsO. These antibodies were all non-neutralizing. Results
          from JIA patients were similar to those seen in adult RA patients treated with Enbrel.

          In PsO studies that evaluated the exposure of etanercept for up to 120 weeks, the percentage of patients testing
          positive at the assessed time points of 24, 48, 72 and 96 weeks ranged from 3.6% - 8.7% and were all
          non-neutralizing. The percentage of patients testing positive increased with an increase in the duration of study;
          however, the clinical significance of this finding is unknown. No apparent correlation of antibody development to
          clinical response or adverse events was observed. The immunogenicity data of Enbrel beyond 120 weeks of
          exposure are unknown.

          The data reflect the percentage of patients whose test results were considered positive for antibodies to etanercept in
          an ELISA assay, and are highly dependent on the sensitivity and specificity of the assay. Additionally, the observed




Reference ID: 3225283                                                 11
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 12 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          incidence of any antibody positivity in an assay is highly dependent on several factors, including assay sensitivity
          and specificity, assay methodology, sample handling, timing of sample collection, concomitant medications and
          underlying disease. For these reasons, comparison of the incidence of antibodies to etanercept with the incidence of
          antibodies to other products may be misleading.

          Autoantibodies
          Patients with RA had serum samples tested for autoantibodies at multiple time points. In RA Studies I and II, the
          percentage of patients evaluated for antinuclear antibodies (ANA) who developed new positive ANA (titer  1:40)
          was higher in patients treated with Enbrel (11%) than in placebo-treated patients (5%). The percentage of patients
          who developed new positive anti-double-stranded DNA antibodies was also higher by radioimmunoassay (15% of
          patients treated with Enbrel compared to 4% of placebo-treated patients) and by Crithidia luciliae assay (3% of
          patients treated with Enbrel compared to none of placebo-treated patients). The proportion of patients treated with
          Enbrel who developed anticardiolipin antibodies was similarly increased compared to placebo-treated patients. In
          RA Study III, no pattern of increased autoantibody development was seen in Enbrel patients compared to MTX
          patients [see Warnings and Precautions (5.9)].

          Other Adverse Reactions
          Table 3 summarizes adverse reactions reported in adult RA patients. The types of adverse reactions seen in patients
          with PsA or AS were similar to the types of adverse reactions seen in patients with RA.

              Table 3. Percent of Adult RA Patients Experiencing Adverse Reactions in Controlled Clinical Trials
                                            Placebo Controlleda                    Active Controlledb
                                     (Studies I, II, and a Phase 2 Study)              (Study III)
                                         Placebo              Enbrelc          MTX                  Enbrelc
                                        (N = 152)            (N = 349)      (N = 217)              (N = 415)
             Reaction                        Percent of Patients                   Percent of Patients

             Infectiond (total)                   39                     50                      86                          81
             Upper Respiratory                    30                     38                      70                          65
              Infectionse
             Non-upper Respiratory                15                     21                      59                          54
              Infections
             Injection Site Reactions             11                     37                      18                          43
             Diarrhea                              9                      8                      16                          16
             Rash                                  2                      3                      19                          13
             Pruritus                              1                      2                      5                           5
             Pyrexia                               -                      3                      4                           2
             Urticaria                             1                      -                      4                           2
             Hypersensitivity                      -                      -                      1                           1
             a
               Includes data from the 6-month study in which patients received concurrent MTX therapy in both arms.
             b
               Study duration of 2 years.
             c
               Any dose.
             d
               Includes bacterial, viral and fungal infections.
             e
               Most frequent Upper Respiratory Infections were upper respiratory tract infection, sinusitis and influenza.

          In placebo-controlled PsO trials, the percentages of patients reporting adverse reactions in the 50 mg twice a week
          dose group were similar to those observed in the 25 mg twice a week dose group or placebo group.

          Table 4 summarizes adverse reactions reported in adult PsO patients from Studies I and II.




Reference ID: 3225283                                                    12
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 13 of 28
          Enbrel® (etanercept) for Subcutaneous Injection



                             Table 4. Percent of Adult PsO Patients Experiencing Adverse Reactions
                                 in Placebo-Controlled Portions of Clinical Trials (Studies I & II)
                                                               Placebo                    Enbrela
                                                              (N = 359)                  (N = 876)
                          Reaction                                    Percent of Patients

                          Infectionb (total)                             28                          27
                          Non-upper Respiratory                          14                          12
                            Infections
                          Upper Respiratory Infectionsc                  17                          17
                          Injection Site Reactions                       6                           15
                          Diarrhea                                       2                           3
                          Rash                                           1                           1
                          Pruritus                                       2                           1
                          Urticaria                                       -                          1
                          Hypersensitivity                                -                          1
                          Pyrexia                                        1                            -
                          a
                              Includes 25 mg subcutaneous (SC) once weekly (QW), 25 mg SC twice weekly (BIW),
                              50 mg SC QW, and 50 mg SC BIW doses.
                          b
                              Includes bacterial, viral and fungal infections.
                          c
                              Most frequent Upper Respiratory Infections were upper respiratory tract infection,
                              nasopharyngitis and sinusitis.

          Adverse Reactions in Pediatric Patients
          In general, the adverse reactions in pediatric patients were similar in frequency and type as those seen in adult
          patients [see Warnings and Precautions (5), Adverse Reactions (6), and Clinical Studies (14.2)]. The types of
          infections reported in pediatric patients were generally mild and consistent with those commonly seen in the general
          pediatric population. Two JIA patients developed varicella infection and signs and symptoms of aseptic meningitis,
          which resolved without sequelae.

          In open-label clinical studies of children with JIA, adverse reactions reported in those ages 2 to 4 years were similar
          to adverse reactions reported in older children.

          6.2      Postmarketing Experience

          Adverse reactions have been reported during post approval use of Enbrel in adults and pediatric patients. Because
          these reactions are reported voluntarily from a population of uncertain size, it is not always possible to reliably
          estimate their frequency or establish a causal relationship to Enbrel exposure.

          Adverse reactions are listed by body system below:

          Blood and lymphatic system disorders:                 pancytopenia, anemia, leukopenia, neutropenia,
                                                                thrombocytopenia, lymphadenopathy, aplastic anemia [see
                                                                Warnings and Precautions (5.5)]
          Cardiac disorders:                                    congestive heart failure [see Warnings and Precautions (5.4)]
          Gastrointestinal disorders:                           inflammatory bowel disease (IBD)
          General disorders:                                    angioedema, chest pain
          Hepatobiliary disorders:                              autoimmune hepatitis, elevated transaminases
          Immune disorders:                                     macrophage activation syndrome, systemic vasculitis, sarcoidosis
          Musculoskeletal and connective tissue                 lupus-like syndrome
          disorders:




Reference ID: 3225283                                                  13
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 14 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          Neoplasms benign, malignant, and unspecified:       melanoma and non-melanoma skin cancers, Merkel cell
                                                              carcinoma [see Warnings and Precautions (5.3)]
          Nervous system disorders:                           convulsions, multiple sclerosis, demyelination, optic neuritis,
                                                              transverse myelitis, paresthesias [see Warnings and Precautions
                                                              (5.2)]
          Ocular disorders:                                   uveitis, scleritis
          Respiratory, thoracic and mediastinal               interstitial lung disease
          disorders:
          Skin and subcutaneous tissue disorders:             cutaneous lupus erythematosus, cutaneous vasculitis (including
                                                              leukocytoclastic vasculitis), erythema multiforme, Stevens-
                                                              Johnson syndrome, toxic epidermal necrolysis, subcutaneous
                                                              nodule, new or worsening psoriasis (all sub-types including
                                                              pustular and palmoplantar)
          Opportunistic infections, including atypical mycobacterial infection, herpes zoster, aspergillosis and Pneumocystis
          jiroveci pneumonia, and protozoal infections have also been reported in postmarketing use.

          7        DRUG INTERACTIONS

          Specific drug interaction studies have not been conducted with Enbrel.

          7.1      Vaccines

          Most PsA patients receiving Enbrel were able to mount effective B-cell immune responses to pneumococcal
          polysaccharide vaccine, but titers in aggregate were moderately lower and fewer patients had 2-fold rises in titers
          compared to patients not receiving Enbrel. The clinical significance of this is unknown. Patients receiving Enbrel
          may receive concurrent vaccinations, except for live vaccines. No data are available on the secondary transmission
          of infection by live vaccines in patients receiving Enbrel.

          Patients with a significant exposure to varicella virus should temporarily discontinue Enbrel therapy and be
          considered for prophylactic treatment with varicella zoster immune globulin [see Warnings and Precautions (5.8,
          5.10)].

          7.2      Immune-Modulating Biologic Products

          In a study in which patients with active RA were treated for up to 24 weeks with concurrent Enbrel and anakinra
          therapy, a 7% rate of serious infections was observed, which was higher than that observed with Enbrel alone (0%)
          [see Warnings and Precautions (5.12)] and did not result in higher ACR response rates compared to Enbrel alone.
          The most common infections consisted of bacterial pneumonia (4 cases) and cellulitis (4 cases). One patient with
          pulmonary fibrosis and pneumonia died due to respiratory failure. Two percent of patients treated concurrently with
          Enbrel and anakinra developed neutropenia (ANC < 1 x 109/L).

          In clinical studies, concurrent administration of abatacept and Enbrel resulted in increased incidences of serious
          adverse events, including infections, and did not demonstrate increased clinical benefit [see Warnings and
          Precautions (5.12)].

          7.3      Cyclophosphamide

          The use of Enbrel in patients receiving concurrent cyclophosphamide therapy is not recommended [see Warnings
          and Precautions (5.11)].

          7.4      Sulfasalazine

          Patients in a clinical study who were on established therapy with sulfasalazine, to which Enbrel was added, were




Reference ID: 3225283                                               14
                Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 15 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          noted to develop a mild decrease in mean neutrophil counts in comparison to groups treated with either Enbrel or
          sulfasalazine alone. The clinical significance of this observation is unknown.

          8        USE IN SPECIFIC POPULATIONS

          8.1      Pregnancy

          Pregnancy Category B. Developmental toxicity studies have been performed in rats and rabbits at doses ranging
          from 60- to 100-fold higher than the human dose and have revealed no evidence of harm to the fetus due to Enbrel.
          There are, however, no studies in pregnant women. Because animal reproduction studies are not always predictive
          of human response, this drug should be used during pregnancy only if clearly needed.

          Pregnancy Registry: To monitor outcomes of pregnant women exposed to Enbrel, a pregnancy registry has been
          established. Physicians are encouraged to register patients by calling 1-877-311-8972.

          8.3      Nursing Mothers

          It is not known whether Enbrel is excreted in human milk or absorbed systemically after ingestion. Because many
          drugs and immunoglobulins are excreted in human milk, and because of the potential for serious adverse reactions in
          nursing infants from Enbrel, a decision should be made whether to discontinue nursing or to discontinue the drug.

          8.4      Pediatric Use

          Enbrel is indicated for treatment of polyarticular JIA in patients ages 2 years and older [see Indications and Usage
          (1.2), Dosage and Administration (2.3), Warnings and Precautions (5.8), Adverse Reactions (6), and Clinical
          Studies (14.2)].

          Enbrel has not been studied in children < 2 years of age with JIA. The safety and efficacy of Enbrel in pediatric
          patients with PsO have not been studied.

          Rare (< 0.1%) cases of IBD have been reported in JIA patients receiving Enbrel, which is not effective for the
          treatment of IBD [see Adverse Reactions (6.2)].

          8.5      Geriatric Use

          A total of 480 RA patients ages 65 years or older have been studied in clinical trials. In PsO randomized clinical
          trials, a total of 138 out of 1965 patients treated with Enbrel or placebo were age 65 or older. No overall differences
          in safety or effectiveness were observed between these patients and younger patients, but the number of geriatric
          PsO patients is too small to determine whether they respond differently from younger patients. Because there is a
          higher incidence of infections in the elderly population in general, caution should be used in treating the elderly.

          8.6      Use in Diabetics

          There have been reports of hypoglycemia following initiation of Enbrel therapy in patients receiving medication for
          diabetes, necessitating a reduction in anti-diabetic medication in some of these patients.

          10       OVERDOSAGE

          Toxicology studies have been performed in monkeys at doses up to 30 times the human dose with no evidence of
          dose-limiting toxicities. No dose-limiting toxicities have been observed during clinical trials of Enbrel. Single IV
          doses up to 60 mg/m2 (approximately twice the recommended dose) have been administered to healthy volunteers in
          an endotoxemia study without evidence of dose-limiting toxicities.




Reference ID: 3225283                                               15
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 16 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          11        DESCRIPTION

          Enbrel (etanercept) is a dimeric fusion protein consisting of the extracellular ligand-binding portion of the human 75
          kilodalton (p75) tumor necrosis factor receptor (TNFR) linked to the Fc portion of human IgG1. The Fc component
          of etanercept contains the CH2 domain, the CH3 domain and hinge region, but not the CH1 domain of IgG1.
          Etanercept is produced by recombinant DNA technology in a Chinese hamster ovary (CHO) mammalian cell
          expression system. It consists of 934 amino acids and has an apparent molecular weight of approximately 150
          kilodaltons.

          The solution of Enbrel in the single-use prefilled syringe and the single-use prefilled SureClick autoinjector is clear
          and colorless, sterile, preservative-free, and is formulated at pH 6.3  0.2.

          Enbrel is also supplied in a multiple-use vial as a sterile, white, preservative-free, lyophilized powder.
          Reconstitution with 1 mL of the supplied Sterile Bacteriostatic Water for Injection, USP (containing 0.9% benzyl
          alcohol) yields a multiple-use, clear, and colorless solution with a pH of 7.4 ± 0.3.

                                                      Table 5. Contents of Enbrel
                 Presentation                  Active Ingredient Content          Inactive Ingredients Content
                 Enbrel 50 mg prefilled        0.98 mL of a 50 mg/mL solution     1% sucrose
                 syringe and SureClick         of etanercept                      100 mM sodium chloride
                 autoinjector
                                                                                  25 mM L-arginine hydrochloride
                                                                                  25 mM sodium phosphate
                 Enbrel 25 mg prefilled        0.51 mL of a 50 mg/mL solution        1% sucrose
                 syringe                       of etanercept                         100 mM sodium chloride
                                                                                     25 mM L-arginine hydrochloride
                                                                                     25 mM sodium phosphate
                 Enbrel 25 mg multiple-use     25 mg etanercept                      40 mg mannitol
                 vial                                                                10 mg sucrose
                                                                                     1.2 mg tromethamine

          12        CLINICAL PHARMACOLOGY

          12.1      Mechanism of Action

          TNF is a naturally occurring cytokine that is involved in normal inflammatory and immune responses. It plays an
          important role in the inflammatory processes of RA, polyarticular JIA, PsA, and AS and the resulting joint
          pathology. In addition, TNF plays a role in the inflammatory process of PsO. Elevated levels of TNF are found in
          involved tissues and fluids of patients with RA, JIA, PsA, AS, and PsO.

          Two distinct receptors for TNF (TNFRs), a 55 kilodalton protein (p55) and a 75 kilodalton protein (p75), exist
          naturally as monomeric molecules on cell surfaces and in soluble forms. Biological activity of TNF is dependent
          upon binding to either cell surface TNFR.

          Etanercept is a dimeric soluble form of the p75 TNF receptor that can bind TNF molecules. Etanercept inhibits
          binding of TNF- and TNF- (lymphotoxin alpha [LT-]) to cell surface TNFRs, rendering TNF biologically
          inactive. In in vitro studies, large complexes of etanercept with TNF- were not detected and cells expressing
          transmembrane TNF (that binds Enbrel) are not lysed in the presence or absence of complement.

          12.2      Pharmacodynamics

          Etanercept can modulate biological responses that are induced or regulated by TNF, including expression of
          adhesion molecules responsible for leukocyte migration (eg, E-selectin, and to a lesser extent, intercellular adhesion




Reference ID: 3225283                                                16
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 17 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          molecule-1 [ICAM-1]), serum levels of cytokines (eg, IL-6), and serum levels of matrix metalloproteinase-3
          (MMP-3 or stromelysin). Etanercept has been shown to affect several animal models of inflammation, including
          murine collagen-induced arthritis.

          12.3     Pharmacokinetics

          After administration of 25 mg of Enbrel by a single SC injection to 25 patients with RA, a mean ± standard
          deviation half-life of 102 ± 30 hours was observed with a clearance of 160 ± 80 mL/hr. A maximum serum
          concentration (Cmax) of 1.1 ± 0.6 mcg/mL and time to C max of 69 ± 34 hours was observed in these patients following
          a single 25 mg dose. After 6 months of twice weekly 25 mg doses in these same RA patients, the mean Cmax was
          2.4 ± 1.0 mcg/mL (N = 23). Patients exhibited a 2- to 7-fold increase in peak serum concentrations and
          approximately 4-fold increase in AUC0-72 hr (range 1- to 17-fold) with repeated dosing. Serum concentrations in
          patients with RA have not been measured for periods of dosing that exceed 6 months. The pharmacokinetic
          parameters in patients with PsO were similar to those seen in patients with RA.

          In another study, serum concentration profiles at steady state were comparable among patients with RA treated with
          50 mg Enbrel once weekly and those treated with 25 mg Enbrel twice weekly. The mean ( standard deviation)
          Cmax, Cmin, and partial AUC were 2.4 ± 1.5 mcg/mL, 1.2 ± 0.7 mcg/mL, and 297 ± 166 mcg•h/mL, respectively, for
          patients treated with 50 mg Enbrel once weekly (N = 21); and 2.6 ± 1.2 mcg/mL, 1.4 ± 0.7 mcg/mL, and
          316 ± 135 mcg•h/mL for patients treated with 25 mg Enbrel twice weekly (N = 16).

          Patients with JIA (ages 4 to 17 years) were administered 0.4 mg/kg of Enbrel twice weekly (up to a maximum dose
          of 50 mg per week) for up to 18 weeks. The mean serum concentration after repeated SC dosing was 2.1 mcg/mL,
          with a range of 0.7 to 4.3 mcg/mL. Limited data suggest that the clearance of etanercept is reduced slightly in
          children ages 4 to 8 years. Population pharmacokinetic analyses predict that the pharmacokinetic differences
          between the regimens of 0.4 mg/kg twice weekly and 0.8 mg/kg once weekly in JIA patients are of the same
          magnitude as the differences observed between twice weekly and weekly regimens in adult RA patients.

          In clinical studies with Enbrel, pharmacokinetic parameters were not different between men and women and did not
          vary with age in adult patients. The pharmacokinetics of etanercept were unaltered by concomitant MTX in RA
          patients. No formal pharmacokinetic studies have been conducted to examine the effects of renal or hepatic
          impairment on etanercept disposition.

          13       NONCLINICAL TOXICOLOGY

          13.1     Carcinogenesis, Mutagenesis, Impairment of Fertility

          Long-term animal studies have not been conducted to evaluate the carcinogenic potential of etanercept or its effect
          on fertility. Mutagenesis studies were conducted in vitro and in vivo, and no evidence of mutagenic activity was
          observed.

          14       CLINICAL STUDIES

          14.1     Adult Rheumatoid Arthritis

          The safety and efficacy of Enbrel were assessed in four randomized, double-blind, controlled studies. The results of
          all four trials were expressed in percentage of patients with improvement in RA using ACR response criteria.

          Study I evaluated 234 patients with active RA who were  18 years old, had failed therapy with at least one but no
          more than four disease-modifying antirheumatic drugs (DMARDs) (eg, hydroxychloroquine, oral or injectable gold,
          MTX, azathioprine, D-penicillamine, sulfasalazine), and had  12 tender joints,  10 swollen joints, and either
          erythrocyte sedimentation rate (ESR)  28 mm/hr, C-reactive protein (CRP) > 2.0 mg/dL, or morning stiffness for
           45 minutes. Doses of 10 mg or 25 mg Enbrel or placebo were administered SC twice a week for 6 consecutive
          months.




Reference ID: 3225283                                              17
              Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 18 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          Study II evaluated 89 patients and had similar inclusion criteria to Study I except that patients in Study II had
          additionally received MTX for at least 6 months with a stable dose (12.5 to 25 mg/week) for at least 4 weeks and they
          had at least 6 tender or painful joints. Patients in Study II received a dose of 25 mg Enbrel or placebo SC twice a
          week for 6 months in addition to their stable MTX dose.

          Study III compared the efficacy of Enbrel to MTX in patients with active RA. This study evaluated 632 patients who
          were  18 years old with early (² 3 years disease duration) active RA, had never received treatment with MTX, and
          had  12 tender joints,  10 swollen joints, and either ESR  28 mm/hr, CRP > 2.0 mg/dL, or morning stiffness for
           45 minutes. Doses of 10 mg or 25 mg Enbrel were administered SC twice a week for 12 consecutive months. The
          study was unblinded after all patients had completed at least 12 months (and a median of 17.3 months) of therapy.
          The majority of patients remained in the study on the treatment to which they were randomized through 2 years,
          after which they entered an extension study and received open-label 25 mg Enbrel. MTX tablets (escalated from
          7.5 mg/week to a maximum of 20 mg/week over the first 8 weeks of the trial) or placebo tablets were given once a
          week on the same day as the injection of placebo or Enbrel doses, respectively.

          Study IV evaluated 682 adult patients with active RA of 6 months to 20 years duration (mean of 7 years) who had an
          inadequate response to at least one DMARD other than MTX. Forty-three percent of patients had previously
          received MTX for a mean of 2 years prior to the trial at a mean dose of 12.9 mg. Patients were excluded from this
          study if MTX had been discontinued for lack of efficacy or for safety considerations. The patient baseline
          characteristics were similar to those of patients in Study I. Patients were randomized to MTX alone (7.5 to 20 mg
          weekly, dose escalated as described for Study III; median dose 20 mg), Enbrel alone (25 mg twice weekly), or the
          combination of Enbrel and MTX initiated concurrently (at the same doses as above). The study evaluated ACR
          response, Sharp radiographic score, and safety.

          Clinical Response
          A higher percentage of patients treated with Enbrel and Enbrel in combination with MTX achieved ACR 20,
          ACR 50, and ACR 70 responses and Major Clinical Responses than in the comparison groups. The results of
          Studies I, II, and III are summarized in Table 6. The results of Study IV are summarized in Table 7.

                                   Table 6. ACR Responses in Placebo- and Active-Controlled Trials
                                                       (Percent of Patients)
                                                 Placebo Controlled                          Active Controlled
                                        Study I                      Study II                    Study III
                                 Placebo       Enbrela        MTX/       MTX/Enbrela       MTX          Enbrela
                                                             Placebo
              Response           N = 80        N = 78        N = 30          N = 59       N = 217       N = 207
              ACR 20
              Month 3              23%           62%b            33%             66%b             56%            62%
              Month 6              11%           59%b            27%             71%b             58%            65%
              Month 12             NA             NA             NA               NA              65%            72%
              ACR 50
              Month 3              8%            41%b             0%             42%b             24%            29%
              Month 6              5%            40%b             3%             39%b             32%            40%
              Month 12             NA             NA              NA              NA              43%            49%
              ACR 70
              Month 3              4%            15%b             0%             15%b              7%            13%c
              Month 6              1%            15%b             0%             15%b             14%            21%c
              Month 12             NA             NA              NA              NA              22%            25%
              a
                  25 mg Enbrel SC twice weekly
              b
                  p < 0.01, Enbrel vs placebo
              c
                  p < 0.05, Enbrel vs MTX




Reference ID: 3225283                                               18
              Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 19 of 28
          Enbrel® (etanercept) for Subcutaneous Injection



                    Table 7. Study IV Clinical Efficacy Results: Comparison of MTX vs Enbrel vs Enbrel in
                Combination With MTX in Patients With Rheumatoid Arthritis of 6 Months to 20 Years Duration
                                                      (Percent of Patients)
                                                                 MTX            Enbrel          Enbrel/MTX
               Endpoint                                        (N = 228)       (N = 223)         (N = 231)
               ACR Na, b
               Month 12                                          40%             47%               63%c
               ACR 20
               Month 12                                          59%             66%               75%c
               ACR 50
               Month 12                                          36%             43%               63%c
               ACR 70
               Month 12                                          17%             22%               40%c
               Major Clinical Response d
                                                                  6%             10%               24%c
               a
                 Values are medians.
               b
                 ACR N is the percent improvement based on the same core variables used in defining ACR 20, ACR 50, and
                 ACR 70.
               c
                 p < 0.05 for comparisons of Enbrel/MTX vs Enbrel alone or MTX alone.
               d
                 Major clinical response is achieving an ACR 70 response for a continuous 6-month period.

          The time course for ACR 20 response rates for patients receiving placebo or 25 mg Enbrel in Studies I and II is
          summarized in Figure 1. The time course of responses to Enbrel in Study III was similar.
                                                                        Figure 1:
                                                            Time Course of ACR 20 Responses
                                                   Placebo, Study I (placebo alone)             25 mg Enbrel, Study I (Enbrel alone)
                                                   Placebo, Study II (placebo + MTX)            25 mg Enbrel, Study II (Enbrel + MTX)




                                                   80

                                                   70
                              Percent Responding




                                                   60

                                                   50

                                                   40

                                                   30

                                                   20

                                                   10

                                                    0
                                                        0         1          2           3          4          5          6
                                                                                       Months

          Among patients receiving Enbrel, the clinical responses generally appeared within 1 to 2 weeks after initiation of
          therapy and nearly always occurred by 3 months. A dose response was seen in Studies I and III: 25 mg Enbrel was
          more effective than 10 mg (10 mg was not evaluated in Study II). Enbrel was significantly better than placebo in all
          components of the ACR criteria as well as other measures of RA disease activity not included in the ACR response
          criteria, such as morning stiffness.

          In Study III, ACR response rates and improvement in all the individual ACR response criteria were maintained
          through 24 months of Enbrel therapy. Over the 2-year study, 23% of Enbrel patients achieved a major clinical
          response, defined as maintenance of an ACR 70 response over a 6-month period.

          The results of the components of the ACR response criteria for Study I are shown in Table 8. Similar results were
          observed for Enbrel-treated patients in Studies II and III.




Reference ID: 3225283                                                                               19
                  Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 20 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


                                         Table 8. Components of ACR Response in Study I
                                                             Placebo                                        Enbrela
                                                             N = 80                                         N = 78

              Parameter (median)                          Baseline            3 Months         Baseline          3 Months*
              Number of tender joints b                    34.0                 29.5            31.2               10.0f
              Number of swollen joints c                   24.0                 22.0            23.5               12.6f
              Physician global assessment d                 7.0                  6.5             7.0                3.0f
              Patient global assessment d                   7.0                  7.0             7.0                3.0f
              Pain d                                        6.9                  6.6             6.9                2.4f
              Disability index e                            1.7                  1.8             1.6                1.0f
              ESR (mm/hr)                                  31.0                 32.0            28.0               15.5f
              CRP (mg/dL)                                   2.8                  3.9             3.5                0.9f
              *
                Results at 6 months showed similar improvement.
              a
                25 mg Enbrel SC twice weekly.
              b
                Scale 0-71.
              c
                Scale 0-68.
              d
                Visual analog scale: 0 = best; 10 = worst.
              e
                Health Assessment Questionnaire: 0 = best; 3 = worst; includes eight categories: dressing
                and grooming, arising, eating, walking, hygiene, reach, grip, and activities.
              f
                p < 0.01, Enbrel vs placebo, based on mean percent change from baseline.

          After discontinuation of Enbrel, symptoms of arthritis generally returned within a month. Reintroduction of
          treatment with Enbrel after discontinuations of up to 18 months resulted in the same magnitudes of response as in
          patients who received Enbrel without interruption of therapy, based on results of open-label studies.

          Continued durable responses were seen for over 60 months in open-label extension treatment trials when patients
          received Enbrel without interruption. A substantial number of patients who initially received concomitant MTX or
          corticosteroids were able to reduce their doses or discontinue these concomitant therapies while maintaining their
          clinical responses.

          Physical Function Response
          In Studies I, II, and III, physical function and disability were assessed using the Health Assessment Questionnaire
          (HAQ). Additionally, in Study III, patients were administered the SF-36 Health Survey. In Studies I and II, patients
          treated with 25 mg Enbrel twice weekly showed greater improvement from baseline in the HAQ score beginning in
          month 1 through month 6 in comparison to placebo (p < 0.001) for the HAQ disability domain (where 0 = none and
          3 = severe). In Study I, the mean improvement in the HAQ score from baseline to month 6 was 0.6 (from 1.6 to 1.0)
          for the 25 mg Enbrel group and 0 (from 1.7 to 1.7) for the placebo group. In Study II, the mean improvement from
          baseline to month 6 was 0.6 (from 1.5 to 0.9) for the Enbrel/MTX group and 0.2 (from 1.3 to 1.2) for the
          placebo/MTX group. In Study III, the mean improvement in the HAQ score from baseline to month 6 was 0.7 (from
          1.5 to 0.7) for 25 mg Enbrel twice weekly. All subdomains of the HAQ in Studies I and III were improved in
          patients treated with Enbrel.

          In Study III, patients treated with 25 mg Enbrel twice weekly showed greater improvement from baseline in SF-36
          physical component summary score compared to Enbrel 10 mg twice weekly and no worsening in the SF-36 mental
          component summary score. In open-label Enbrel studies, improvements in physical function and disability
          measures have been maintained for up to 4 years.

          In Study IV, median HAQ scores improved from baseline levels of 1.8, 1.8, and 1.8 to 1.1, 1.0, and 0.6 at 12 months
          in the MTX, Enbrel, and Enbrel/MTX combination treatment groups, respectively (combination versus both MTX
          and Enbrel, p < 0.01). Twenty-nine percent of patients in the MTX alone treatment group had an improvement of
          HAQ of at least 1 unit versus 40% and 51% in the Enbrel alone and the Enbrel/MTX combination treatment groups,
          respectively.

          Radiographic Response
          In Study III, structural joint damage was assessed radiographically and expressed as change in Total Sharp Score




Reference ID: 3225283                                                    20
              Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 21 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          (TSS) and its components, the erosion score and joint space narrowing (JSN) score. Radiographs of hands/wrists
          and forefeet were obtained at baseline, 6 months, 12 months, and 24 months and scored by readers who were
          unaware of treatment group. The results are shown in Table 9. A significant difference for change in erosion score
          was observed at 6 months and maintained at 12 months.

                                    Table 9. Mean Radiographic Change Over 6 and 12 Months in Study III
                                                                   25 mg            MTX/Enbrel
                                                        MTX        Enbrel     (95% Confidence Interval*)                  P Value
                  12 Months         Total Sharp Score    1.59       1.00          0.59 (-0.12, 1.30)                        0.1
                                       Erosion Score         1.03           0.47             0.56 (0.11, 1.00)             0.002
                                       JSN Score             0.56           0.52             0.04 (-0.39, 0.46)              0.5

                      6 Months      Total Sharp Score        1.06           0.57             0.49 (0.06, 0.91)             0.001
                                       Erosion Score         0.68           0.30             0.38 (0.09, 0.66)             0.001
                                       JSN Score             0.38           0.27             0.11 (-0.14, 0.35)              0.6
              *
                      95% confidence intervals for the differences in change scores between MTX and Enbrel.

          Patients continued on the therapy to which they were randomized for the second year of Study III. Seventy-two
          percent of patients had x-rays obtained at 24 months. Compared to the patients in the MTX group, greater inhibition
          of progression in TSS and erosion score was seen in the 25 mg Enbrel group, and, in addition, less progression was
          noted in the JSN score.

          In the open-label extension of Study III, 48% of the original patients treated with 25 mg Enbrel have been evaluated
          radiographically at 5 years. Patients had continued inhibition of structural damage, as measured by the TSS, and
          55% of them had no progression of structural damage. Patients originally treated with MTX had further reduction in
          radiographic progression once they began treatment with Enbrel.

          In Study IV, less radiographic progression (TSS) was observed with Enbrel in combination with MTX compared
          with Enbrel alone or MTX alone at month 12 (Table 10). In the MTX treatment group, 55% of patients experienced
          no radiographic progression (TSS change  0.0) at 12 months compared to 63% and 76% in the Enbrel alone and the
          Enbrel/MTX combination treatment groups, respectively.

                                        Table 10. Mean Radiographic Change in Study IV at 12 Months
                                                         (95% Confidence Interval)

                                                                        MTX                   Enbrel              Enbrel/MTX
                                                                      (N = 212)*            (N = 212)*              (N = 218)*
              Total Sharp Score (TSS)                                    2.80                  0.52a                  -0.54b,c
                                                                     (1.08, 4.51)         (-0.10, 1.15)           (-1.00, -0.07)
              Erosion Score (ES)                                         1.68                  0.21a                   -0.30b
                                                                     (0.61, 2.74)         (-0.20, 0.61)           (-0.65, 0.04)
              Joint Space Narrowing (JSN) Score                          1.12                  0.32                   -0.23b,c
                                                                     (0.34, 1.90)          (0.00, 0.63)           (-0.45, -0.02)
                  *
                      Analyzed radiographic ITT population.
                  a
                      p < 0.05 for comparison of Enbrel vs MTX.
                  b
                      p < 0.05 for comparison of Enbrel/MTX vs MTX.
                  c
                      p < 0.05 for comparison of Enbrel/MTX vs Enbrel.




Reference ID: 3225283                                                      21
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 22 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          Once Weekly Dosing
          The safety and efficacy of 50 mg Enbrel (two 25 mg SC injections) administered once weekly were evaluated in a
          double-blind, placebo-controlled study of 420 patients with active RA. Fifty-three patients received placebo,
          214 patients received 50 mg Enbrel once weekly, and 153 patients received 25 mg Enbrel twice weekly. The safety
          and efficacy profiles of the two Enbrel treatment groups were similar.

          14.2     Polyarticular Juvenile Idiopathic Arthritis (JIA)

          The safety and efficacy of Enbrel were assessed in a 2-part study in 69 children with polyarticular JIA who had a
          variety of JIA onset types. Patients ages 2 to 17 years with moderately to severely active polyarticular JIA
          refractory to or intolerant of MTX were enrolled; patients remained on a stable dose of a single nonsteroidal
          anti-inflammatory drug and/or prednisone ( 0.2 mg/kg/day or 10 mg maximum). In part 1, all patients received
          0.4 mg/kg (maximum 25 mg per dose) Enbrel SC twice weekly. In part 2, patients with a clinical response at day 90
          were randomized to remain on Enbrel or receive placebo for 4 months and assessed for disease flare. Responses
          were measured using the JIA Definition of Improvement (DOI), defined as  30% improvement in at least three of
          six and  30% worsening in no more than one of the six JIA core set criteria, including active joint count, limitation
          of motion, physician and patient/parent global assessments, functional assessment, and ESR. Disease flare was
          defined as a  30% worsening in three of the six JIA core set criteria and  30% improvement in not more than one
          of the six JIA core set criteria and a minimum of two active joints.

          In part 1 of the study, 51 of 69 (74%) patients demonstrated a clinical response and entered part 2. In part 2, 6 of 25
          (24%) patients remaining on Enbrel experienced a disease flare compared to 20 of 26 (77%) patients receiving
          placebo (p = 0.007). From the start of part 2, the median time to flare was  116 days for patients who received
          Enbrel and 28 days for patients who received placebo. Each component of the JIA core set criteria worsened in the
          arm that received placebo and remained stable or improved in the arm that continued on Enbrel. The data suggested
          the possibility of a higher flare rate among those patients with a higher baseline ESR. Of patients who demonstrated
          a clinical response at 90 days and entered part 2 of the study, some of the patients remaining on Enbrel continued to
          improve from month 3 through month 7, while those who received placebo did not improve.

          The majority of JIA patients who developed a disease flare in part 2 and reintroduced Enbrel treatment up to
          4 months after discontinuation re-responded to Enbrel therapy in open-label studies. Most of the responding patients
          who continued Enbrel therapy without interruption have maintained responses for up to 48 months.

          Studies have not been done in patients with polyarticular JIA to assess the effects of continued Enbrel therapy in
          patients who do not respond within 3 months of initiating Enbrel therapy, or to assess the combination of Enbrel
          with MTX.

          14.3     Psoriatic Arthritis

          The safety and efficacy of Enbrel were assessed in a randomized, double-blind, placebo-controlled study in
          205 patients with PsA. Patients were between 18 and 70 years of age and had active PsA ( 3 swollen joints and
           3 tender joints) in one or more of the following forms: (1) distal interphalangeal (DIP) involvement (N = 104);
          (2) polyarticular arthritis (absence of rheumatoid nodules and presence of psoriasis; N = 173); (3) arthritis mutilans
          (N = 3); (4) asymmetric psoriatic arthritis (N = 81); or (5) ankylosing spondylitis-like (N = 7). Patients also had
          plaque psoriasis with a qualifying target lesion  2 cm in diameter. Patients on MTX therapy at enrollment (stable
          for  2 months) could continue at a stable dose of  25 mg/week MTX. Doses of 25 mg Enbrel or placebo were
          administered SC twice a week during the initial 6-month double-blind period of the study. Patients continued to
          receive blinded therapy in an up to 6-month maintenance period until all patients had completed the controlled
          period. Following this, patients received open-label 25 mg Enbrel twice a week in a 12-month extension period.

          Compared to placebo, treatment with Enbrel resulted in significant improvements in measures of disease activity
          (Table 11).




Reference ID: 3225283                                               22
              Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 23 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


                                     Table 11. Components of Disease Activity in Psoriatic Arthritis
                                                                  Placebo                            Enbrela
                                                                 N = 104                             N = 101
               Parameter (median)                        Baseline        6 Months           Baseline        6 Months
               Number of tender jointsb                    17.0             13.0             18.0              5.0
                                        c
               Number of swollen joints                    12.5              9.5             13.0              5.0
               Physician global assessmentd                 3.0              3.0              3.0              1.0
                                        d
               Patient global assessment                    3.0              3.0              3.0              1.0
               Morning stiffness (minutes)                   60              60               60               15
               Paind                                        3.0              3.0              3.0              1.0
               Disability indexe                            1.0              0.9              1.1              0.3
               CRP (mg/dL)f                                 1.1              1.1              1.6              0.2
               a
                 p < 0.001 for all comparisons between Enbrel and placebo at 6 months.
               b
                 Scale 0-78.
               c
                 Scale 0-76.
               d
                 Likert scale: 0 = best; 5 = worst.
               e
                 Health Assessment Questionnaire: 0 = best; 3 = worst; includes eight categories: dressing and grooming, arising,
                 eating, walking, hygiene, reach, grip, and activities.
               f
                 Normal range: 0-0.79 mg/dL.

          Among patients with PsA who received Enbrel, the clinical responses were apparent at the time of the first visit
          (4 weeks) and were maintained through 6 months of therapy. Responses were similar in patients who were or were
          not receiving concomitant MTX therapy at baseline. At 6 months, the ACR 20/50/70 responses were achieved by
          50%, 37%, and 9%, respectively, of patients receiving Enbrel, compared to 13%, 4%, and 1%, respectively, of
          patients receiving placebo. Similar responses were seen in patients with each of the subtypes of PsA, although few
          patients were enrolled with the arthritis mutilans and ankylosing spondylitis-like subtypes. The results of this study
          were similar to those seen in an earlier single-center, randomized, placebo-controlled study of 60 patients with PsA.

          The skin lesions of psoriasis were also improved with Enbrel, relative to placebo, as measured by percentages of
          patients achieving improvements in the Psoriasis Area and Severity Index (PASI). Responses increased over time,
          and at 6 months, the proportions of patients achieving a 50% or 75% improvement in the PASI were 47% and 23%,
          respectively, in the Enbrel group (N = 66), compared to 18% and 3%, respectively, in the placebo group (N = 62).
          Responses were similar in patients who were or were not receiving concomitant MTX therapy at baseline.

          Radiographic Response
          Radiographic changes were also assessed in the PsA study. Radiographs of hands and wrists were obtained at
          baseline and months 6, 12, and 24. A modified Total Sharp Score (TSS), which included distal interphalangeal
          joints (ie, not identical to the modified TSS used for RA) was used by readers blinded to treatment group to assess
          the radiographs. Some radiographic features specific to PsA (eg, pencil-and-cup deformity, joint space widening,
          gross osteolysis, and ankylosis) were included in the scoring system, but others (eg, phalangeal tuft resorption,
          juxta-articular and shaft periostitis) were not.

          Most patients showed little or no change in the modified TSS during this 24-month study (median change of 0 in
          both patients who initially received Enbrel or placebo). More placebo-treated patients experienced larger
          magnitudes of radiographic worsening (increased TSS) compared to Enbrel treatment during the controlled period of
          the study. At 12 months, in an exploratory analysis, 12% (12 of 104) of placebo patients compared to none of the
          101 Enbrel-treated patients had increases of 3 points or more in TSS. Inhibition of radiographic progression was
          maintained in patients who continued on Enbrel during the second year. Of the patients with 1-year and 2-year x-
          rays, 3% (2 of 71) had increases of 3 points or more in TSS at 1 and 2 years.

          Physical Function Response
          In the PsA study, physical function and disability were assessed using the HAQ Disability Index (HAQ-DI) and the
          SF-36 Health Survey. Patients treated with 25 mg Enbrel twice weekly showed greater improvement from baseline
          in the HAQ-DI score (mean decreases of 54% at both months 3 and 6) in comparison to placebo (mean decreases of
          6% at both months 3 and 6) (p < 0.001). At months 3 and 6, patients treated with Enbrel showed greater
          improvement from baseline in the SF-36 physical component summary score compared to patients treated with




Reference ID: 3225283                                                    23
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 24 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          placebo, and no worsening in the SF-36 mental component summary score. Improvements in physical function and
          disability measures were maintained for up to 2 years through the open-label portion of the study.

          14.4     Ankylosing Spondylitis

          The safety and efficacy of Enbrel were assessed in a randomized, double-blind, placebo-controlled study in
          277 patients with active AS. Patients were between 18 and 70 years of age and had AS as defined by the modified
          New York Criteria for Ankylosing Spondylitis. Patients were to have evidence of active disease based on values of
           30 on a 0-100 unit Visual Analog Scale (VAS) for the average of morning stiffness duration and intensity, and two
          of the following three other parameters: a) patient global assessment, b) average of nocturnal and total back pain,
          and c) the average score on the Bath Ankylosing Spondylitis Functional Index (BASFI). Patients with complete
          ankylosis of the spine were excluded from study participation. Patients taking hydroxychloroquine, sulfasalazine,
          methotrexate, or prednisone ( 10 mg/day) could continue these drugs at stable doses for the duration of the study.
          Doses of 25 mg Enbrel or placebo were administered SC twice a week for 6 months.

          The primary measure of efficacy was a 20% improvement in the Assessment in Ankylosing Spondylitis (ASAS)
          response criteria. Compared to placebo, treatment with Enbrel resulted in improvements in the ASAS and other
          measures of disease activity (Figure 2 and Table 12).

                                                  Figure 2. ASAS 20 Responses in Ankylosing Spondylitis

                                                          100                                   etanercept
                                                                                                Placebo
                                                          80
                                     Percent Responding




                                                          60

                                                          40

                                                          20

                                                           0
                                                                BL   2   4   8        12   16    20       24

                                                                             Weeks


          At 12 weeks, the ASAS 20/50/70 responses were achieved by 60%, 45%, and 29%, respectively, of patients
          receiving Enbrel, compared to 27%, 13%, and 7%, respectively, of patients receiving placebo (p  0.0001, Enbrel vs
          placebo). Similar responses were seen at week 24. Responses were similar between those patients receiving
          concomitant therapies at baseline and those who were not. The results of this study were similar to those seen in a
          single-center, randomized, placebo-controlled study of 40 patients and a multicenter, randomized,
          placebo-controlled study of 84 patients with AS.




Reference ID: 3225283                                                            24
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 25 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


                                     Table 12. Components of Ankylosing Spondylitis Disease Activity
                                                                       Placebo                     Enbrela
                                                                      N = 139                      N = 138
                  Median values at time points                  Baseline     6 Months     Baseline      6 Months
                  ASAS response criteria
                    Patient global assessment b                   63            56           63            36
                    Back pain c                                   62            56           60            34
                    BASFI d                                       56            55           52            36
                    Inflammation e                                64            57           61            33
                  Acute phase reactants
                    CRP (mg/dL) f                                 2.0           1.9         1.9            0.6
                  Spinal mobility (cm):
                    Modified Schober’s test                       3.0           2.9         3.1            3.3
                    Chest expansion                               3.2           3.0         3.3            3.9
                      Occiput-to-wall measurement                       5.3            6.0            5.6              4.5
                  a
                    p < 0.0015 for all comparisons between Enbrel and placebo at 6 months. P values for continuous endpoints were
                    based on percent change from baseline.
                  b
                    Measured on a Visual Analog Scale (VAS) with 0 = “none” and 100 = “severe.”
                  c
                    Average of total nocturnal and back pain scores, measured on a VAS with 0 = “no pain” and 100 = “most severe
                    pain.”
                  d
                    Bath Ankylosing Spondylitis Functional Index (BASFI), average of 10 questions.
                  e
                    Inflammation represented by the average of the last 2 questions on the 6-question Bath Ankylosing Spondylitis
                    Disease Activity Index (BASDAI).
                  f
                    C-reactive protein (CRP) normal range: 0-1.0 mg/dL.

          14.5        Plaque Psoriasis

          The safety and efficacy of Enbrel were assessed in two randomized, double-blind, placebo-controlled studies in
          adults with chronic stable PsO involving  10% of the body surface area, a minimum Psoriasis Area and Severity
          Index (PASI) score of 10 and who had received or were candidates for systemic antipsoriatic therapy or
          phototherapy. Patients with guttate, erythrodermic, or pustular psoriasis and patients with severe infections within
          4 weeks of screening were excluded from study. No concomitant major antipsoriatic therapies were allowed during
          the study.

          Study I evaluated 672 patients who received placebo or Enbrel SC at doses of 25 mg once a week, 25 mg twice a
          week, or 50 mg twice a week for 3 months. After 3 months, patients continued on blinded treatments for an
          additional 3 months during which time patients originally randomized to placebo began treatment with blinded
          Enbrel at 25 mg twice weekly (designated as placebo/Enbrel in Table 13); patients originally randomized to Enbrel
          continued on the originally randomized dose (designated as Enbrel/Enbrel groups in Table 13).

          Study II evaluated 611 patients who received placebo or Enbrel SC at doses of 25 mg or 50 mg twice a week for
          3 months. After 3 months of randomized, blinded treatment, patients in all three arms began receiving open-label
          Enbrel at 25 mg twice weekly for 9 additional months.

          Response to treatment in both studies was assessed after 3 months of therapy and was defined as the proportion of
          patients who achieved a reduction in PASI score of at least 75% from baseline. The PASI is a composite score that
          takes into consideration both the fraction of body surface area affected and the nature and severity of psoriatic
          changes within the affected regions (induration, erythema and scaling).

          Other evaluated outcomes included the proportion of patients who achieved a score of “clear” or “minimal” by the
          Static Physician Global Assessment (sPGA) and the proportion of patients with a reduction of PASI of at least 50%
          from baseline. The sPGA is a 6-category scale ranging from “5 = severe” to “0 = none” indicating the physician’s
          overall assessment of the PsO severity focusing on induration, erythema and scaling. Treatment success of “clear”




Reference ID: 3225283                                                   25
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 26 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          or “minimal” consisted of none or minimal elevation in plaque, up to faint red coloration in erythema and none or
          minimal fine scale over < 5% of the plaque.

          Patients in all treatment groups and in both studies had a median baseline PASI score ranging from 15 to 17, and the
          percentage of patients with baseline sPGA classifications ranged from 54% to 66% for moderate, 17% to 26% for
          marked and 1% to 5% for severe. Across all treatment groups, the percentage of patients who previously received
          systemic therapy for PsO ranged from 61% to 65% in Study I and 71% to 75% in Study II, and those who previously
          received phototherapy ranged from 44% to 50% in Study I and 72% to 73% in Study II.

          More patients randomized to Enbrel than placebo achieved at least a 75% reduction from baseline PASI score
          (PASI 75) with a dose response relationship across doses of 25 mg once a week, 25 mg twice a week and 50 mg
          twice a week (Tables 13 and 14). The individual components of the PASI (induration, erythema and scaling)
          contributed comparably to the overall treatment-associated improvement in PASI.

                                              Table 13. Study I Outcomes at 3 and 6 Months
                                                                                         Enbrel/Enbrel
                                                        Placebo/Enbrel      25 mg QW       25 mg BIW                 50 mg BIW
                                                          25 mg BIW
                                                           (N = 168)        (N = 169)       (N = 167)                 (N = 168)
             3 Months
             PASI 75 n (%)                                  6 (4%)          23 (14%)a             53 (32%)b          79 (47%)b
              Difference
                                                                           10% (4, 16)       28% (21, 36)           43% (35, 52)
               (95% CI)
             sPGA, “clear” or “minimal” n (%)               8 (5%)          36 (21%)b             53 (32%)b          79 (47%)b
             Difference
               (95% CI)                                                    17% (10, 24)      27% (19, 35)           42% (34, 50)
                                                                                       b                     b
             PASI 50 n (%)                                24 (14%)          62 (37%)              90 (54%)           119 (71%)b
             Difference
                                                                           22% (13, 31)          40% (30, 49)       57% (48, 65)
               (95% CI)
             6 Months
              PASI 75 n (%)                               55 (33%)           36 (21%)             68 (41%)            90 (54%)
             a
                 p = 0.001 compared with placebo.
             b
                 p < 0.0001 compared with placebo.

                                                 Table 14. Study II Outcomes at 3 Months
                                                                                                    Enbrel
                                                              Placebo            25 mg BIW                       50 mg BIW
                                                             (N = 204)            (N = 204)                       (N = 203)
             PASI 75 n (%)                                    6 (3%)              66 (32%)a                       94 (46%)a
               Difference (95% CI)                                              29% (23, 36)                     43% (36, 51)
                                                                                             a
             sPGA, “clear” or “minimal” n (%)                 7 (3%)              75 (37%)                        109 (54%)a
               Difference (95% CI)                                              34% (26, 41)                     50% (43, 58)
                                                                                             a
             PASI 50 n (%)                                    18 (9%)            124 (61%)                        147 (72%)a
               Difference (95% CI)                                              52% (44, 60)                     64% (56, 71)
             a
                 p < 0.0001 compared with placebo.

          Among PASI 75 achievers in both studies, the median time to PASI 50 and PASI 75 was approximately 1 month
          and approximately 2 months, respectively, after the start of therapy with either 25 or 50 mg twice a week.




Reference ID: 3225283                                                26
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 27 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          In Study I, patients who achieved PASI 75 at month 6 were entered into a study drug withdrawal and retreatment
          period. Following withdrawal of study drug, these patients had a median duration of PASI 75 of between 1 and
          2 months.

          In Study I, among patients who were PASI 75 responders at 3 months, retreatment with their original blinded Enbrel
          dose after discontinuation of up to 5 months resulted in a similar proportion of responders as in the initial double-
          blind portion of the study.

          In Study II, most patients initially randomized to 50 mg twice a week continued in the study after month 3 and had
          their Enbrel dose decreased to 25 mg twice a week. Of the 91 patients who were PASI 75 responders at month 3,
          70 (77%) maintained their PASI 75 response at month 6.

          15       REFERENCES
                   1. National Cancer Institute. Surveillance, Epidemiology, and End Results Database (SEER) Program.
                      SEER Incidence Crude Rates, 13 Registries, 1992-2002.

          16       HOW SUPPLIED/STORAGE AND HANDLING
          Administration of one 50 mg Enbrel prefilled syringe or one Enbrel SureClick autoinjector provides a dose
          equivalent to two 25 mg Enbrel prefilled syringes or two multiple-use vials of lyophilized Enbrel, when vials are
          reconstituted and administered as recommended.

          16.1     Enbrel Single-use Prefilled Syringe and Enbrel Single-use Prefilled SureClick Autoinjector

          Each Enbrel single-use prefilled syringe and Enbrel single-use prefilled SureClick autoinjector contains 50 mg/mL
          of etanercept in a single-dose syringe with a 27-gauge, ½-inch needle.

                            50 mg single-use prefilled syringe       Carton of 4     NDC 58406-435-04

                            50 mg single-use prefilled SureClick     Carton of 4     NDC 58406-445-04
                            autoinjector

                            25 mg single-use prefilled syringe       Carton of 4     NDC 58406-455-04

          Do not use Enbrel beyond the expiration date stamped on the carton or barrel label. Enbrel must be refrigerated at
          2 to 8C (36 to 46F). DO NOT FREEZE. Keep the product in the original carton to protect from light until the
          time of use. Do not shake.

          16.2     Enbrel Multiple-use Vial (Recommended for Weight-based Dosing)

          Enbrel multiple-use vial is supplied in a carton containing four dose trays. Each dose tray contains one 25 mg vial
          of etanercept, one diluent syringe (1 mL Sterile Bacteriostatic Water for Injection, USP, containing 0.9% benzyl
          alcohol), one 27-gauge ½-inch needle, one vial adapter, and one plunger. Each carton contains four “Mixing Date:”
          stickers.

                            25 mg multiple-use vial                 Carton of 4       NDC 58406-425-34



          Do not use a dose tray beyond the expiration date stamped on the dose tray label. The dose tray containing Enbrel
          (sterile powder) must be refrigerated at 2 to 8C (36 to 46F). DO NOT FREEZE.




Reference ID: 3225283                                              27
                 Case 2:18-cv-09253-JCZ-JVM Document 71-15 Filed 10/05/20 Page 28 of 28
          Enbrel® (etanercept) for Subcutaneous Injection


          17       PATIENT COUNSELING INFORMATION
          See Medication Guide

          Patients or their caregivers should be provided the Enbrel “Medication Guide” and provided an opportunity to read it
          and ask questions prior to initiation of therapy. The healthcare provider should ask the patient questions to
          determine any risk factors for treatment. Patients developing signs and symptoms of infection should seek medical
          evaluation immediately.

          17.1     Patient Counseling

          Patients should be advised of the potential benefits and risks of Enbrel. Physicians should instruct their patients to
          read the Medication Guide before starting Enbrel therapy and to reread each time the prescription is renewed.

          Infections
          Inform patients that Enbrel may lower the ability of their immune system to fight infections. Advise patients of the
          importance of contacting their doctor if they develop any symptoms of infection, tuberculosis or reactivation of
          hepatitis B virus infections.

          Other Medical Conditions
          Advise patients to report any signs of new or worsening medical conditions, such as central nervous system
          demyelinating disorders, heart failure or autoimmune disorders, such as lupus-like syndrome or autoimmune
          hepatitis. Counsel about the risk of lymphoma and other malignancies while receiving Enbrel. Advise patients to
          report any symptoms suggestive of a pancytopenia, such as bruising, bleeding, persistent fever or pallor.

          Allergic Reactions
          Advise patients to seek immediate medical attention if they experience any symptoms of severe allergic reactions.
          Advise latex-sensitive patients that the needle cap of the prefilled syringe and SureClick autoinjector contains dry
          natural rubber (a derivative of latex), which should not be handled by persons sensitive to latex.

          17.2 Administration of Enbrel

          If a patient or caregiver is to administer Enbrel, the patient or caregiver should be instructed in injection techniques
          and how to measure and administer the correct dose [see the Enbrel (etanercept) “Instructions for Use” insert]. The
          first injection should be performed under the supervision of a qualified healthcare professional. The patient’s or
          caregiver’s ability to inject subcutaneously should be assessed. Patients and caregivers should be instructed in the
          technique, as well as proper syringe and needle disposal, and be cautioned against reuse of needles and syringes.

          A puncture-resistant container for disposal of needles, syringes and autoinjectors should be used. If the product is
          intended for multiple use, additional syringes, needles and alcohol swabs will be required.

          Patients can be advised to call 1-888-4ENBREL (1-888-436-2735) or visit www.enbrel.com for more information
          about Enbrel.




          Enbrel® (etanercept)

          Manufactured by:
          Immunex Corporation
          Thousand Oaks, CA 91320-1799
          U.S. License Number 1132
          Marketed by Amgen Inc. and Pfizer Inc.




Reference ID: 3225283                                                28
